DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/782,149 filed on 2/5/2020 with effective filing date 2/25/2019. Claims 1-7 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. US 2020/0143422 A1 in view of Iwasaki et al. US 2020/0159251 A1. 
Per claims 1 & 6-7, Goto et al. discloses an information processing system, comprising:
 a vehicle (fig. 1); and an information processing apparatus configured to acquire from the vehicle information acquired by the vehicle (para: 26, e.g. an image of the vehicle occupants may be obtained via a camera 105 (also referred to herein as the "tower camera") that may be attached to an electronic billboard 106 configured to display one or more advertisements that are targeted to the occupants of vehicle 101. "Vehicle occupants," as used herein, refer to the driver as well as any passengers of vehicle 101), wherein: the vehicle is configured to image, with an outside camera (para: 26), acquire operation information on the occupant relating to the output content, and acquire information regarding the occupant when the occupant performs operation relating to the content in the vehicle cabin (para: 30, e.g. advertisement decider 107 compares the captured images of the vehicle occupants (captured by camera 105) with images stored in a database 109 of users who had previously registered to participate in having targeted advertisements shown to them on electronic billboards 106; the user may provide various information, such as topics of interest, advertisements of interest, the number of vehicle occupants that typically ride in the user's vehicle who may view an advertisement on electronic billboard 106, vehicle information, such as the license plate number, etc. as well as submit an image to be stored in database 109 that is used to identify them when they are traveling along road 102); and the information processing apparatus is configured to, when determining that the output content is not selected by the occupant based on the operation information on the occupant, determine whether or not to update the content that is not selected, based on the information regarding the occupant (para: 33 & 36, e.g. such information is used by advertisement decider 107 to determine the likelihood that the vehicle occupants will watch or are watching the advertisement(s) on electronic billboard 106, which is one of the factors in calculating the "watch ability" of the vehicle occupants of vehicle 101; such information may be obtained based on questions presented to driver 103 during registration, such as whether driver 103 talks on his/her cell phone while driving, texting while driving, eating while driving, etc. Such positive answers to such questions may indicate a driver who is more easily distracted).

	Goto et al. fails to explicitly disclose an identification mark associated with a content provided by a service provider, output the content associated with the imaged identification mark to an occupant in a vehicle cabin of the vehicle. 
	Iwasaki et al. however in the same field of endeavor teaches an identification mark associated with a content provided by a service provider, output the content associated with the imaged identification mark to an occupant in a vehicle cabin of the vehicle (para: 585, & 617, e.g. identification ID (ID for identifying the service provider); the service status information or information such as a service attribute and a service provider ID (service provider identification information) is registered in the executed service management information 836). 
Therefore, in view of disclosures by Iwasaki et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Goto et al. and Iwasaki et al. in order to set access state of service user with respect to vehicle as a trigger, and transmits control signal for controlling an human machine interface unit to management server or service provider. 
Per claim 4, Goto et al. further discloses the information processing system according to claim 1, wherein: the content includes details of products provided by the service provider to a customer; and the operation information on the occupant includes input information input when the occupant selects a prescribed product from the output details of the products (para: 37, e.g. database 109 may store various types of information, in addition to the registration information (e.g., topics of interest, advertisements of interest) discussed above as well as images captured by camera 105 and images provided by the vehicle occupants. For example, database 109 may store the advertisements to be presented; additionally, database 109 may store the presentation patterns of the advertisements, such as which advertisements are to be shown in what order, including in which display section of electronic billboard 106 if electronic billboard 106 has multiple display sections).
Per claim 5, Iwasaki et al. further teaches the information processing system according to claim 1, wherein the identification mark includes a QR code (para: 1074).
	For claims 6-7 same reasoning are applied as claim 1.

Allowable Subject Matter
6.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shin et al. US 2022/0149397 A1, e.g. the vehicle UX control method includes monitoring the interior of a vehicle to recognize an occupant, determining the type of occupant, providing a user interface corresponding to the occupant based on the type of occupant, and performing a process corresponding to a user request input by the occupant through the user interface. 
	Kim et al. US 2018/0047056 A1, e.g. a display device and operating method thereof. The present invention includes obtaining an image of a vehicle, determining a moving speed of the vehicle based on the obtained image, and outputting an advertising content corresponding to the determined moving speed.
	Brown et al. US 2015/0220992 A1, e.g. a technique for providing advertisement information is disclosed. The technique includes, in part sending, from a device built into a vehicle, a first set of data to a server, the first set of data corresponding to measurements performed by one or more sensors
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485